Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 1 of 19 PageID #: 550



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION



CAPELLA PHOTONICS, INC.                          §

                                                 §

       v.                                        §          Case No. 2:20-CV-0077-JRG

                                                 §

INFINERA CORPORATION, ET AL.                     §


                                    PROTECTIVE ORDER
       WHEREAS, Plaintiff Capella Photonics, Inc., and Defendants, Infinera Corporation,

Tellabs, Inc., Tellabs Operations Inc., Coriant America Inc., and Coriant (USA) Inc., hereafter

referred to as “the Parties,” believe that certain information that is or will be encompassed by

discovery demands by the Parties involves the production or disclosure of trade secrets,

confidential business information, or other proprietary information;

       WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance with

Federal Rule of Civil Procedure 26(c):

       THEREFORE, it is ORDERED that:

1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

       any document, information or material that constitutes or includes, in whole or in part,

       confidential or proprietary information or trade secrets of the Party or a Third Party to whom

       the Party reasonably believes it owes an obligation of confidentiality with respect to such

       document, information or material (“Protected Material”). Protected Material shall be

       designated by the Party producing it by affixing an appropriate designation




                                                1
 Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 2 of 19 PageID #: 551



       (“CONFIDENTIAL,”           “RESTRICTED         -    ATTORNEYS’        EYES     ONLY,”         or

       “RESTRICTED CONFIDENTIAL SOURCE CODE”). The appropriate designation shall

       be placed clearly on each page of the Protected Material (except deposition and hearing

       transcripts) for which such protection is sought, or for electronically stored information

       produced in native form, in the file name of the native electronic file. For deposition and

       hearing transcripts, the appropriate designation shall be placed on the cover page of the

       transcript (if not already present on the cover page of the transcript when received from the

       court reporter) by each attorney receiving a copy of the transcript after that attorney

       receives notice of the designation of some or all of that transcript is Protected Material.

2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

      Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

      shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

      ONLY” under this Order, unless and until such document is redesignated by the producing

      Party to have a different classification under this Order.

3.    With respect to documents, information or material designated “CONFIDENTIAL,”

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein and

      unless otherwise stated, this Order governs, without limitation: (a) all documents,

      electronically stored information, and/or things as defined by the Federal Rules of Civil

      Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits




       1
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
 to the class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’
 EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
 collectively.


                                                  2
 Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 3 of 19 PageID #: 552



      or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

      and other court filings; (d) affidavits; and (e) stipulations. All copies, reproductions,

      extracts, digests and complete or partial summaries prepared from any DESIGNATED

      MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

      under this Order.

4.   A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

     ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

     may be made at any time. Inadvertent or unintentional production of documents,

     information or material that has not been designated as DESIGNATED MATERIAL shall

     not be deemed a waiver in whole or in part of a claim for confidential treatment. Any Party

     that inadvertently or unintentionally produces Protected Material without designating it as

     DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

     the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

     the inadvertent or unintentional disclosure, and providing replacement Protected Material

     that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

     or unintentionally produced Protected Materials and any documents, information or material

     derived from or based thereon. If, prior to receiving such notice, the recipient(s) has

     disseminated the DESIGNATED MATERIAL to individuals not authorized to receive it

     hereunder, it shall retrieve the DESIGNATED MATERIAL.

5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating Party,

     upon order of the Court, or as set forth in paragraph 12 herein:

      (a)     outside counsel of record in Case No. 2:20-CV-0077-JRG (“this Action”) for the
              Parties;



                                                3
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 4 of 19 PageID #: 553




     (b)   employees of such counsel of record assigned to and reasonably necessary to
           assist such counsel in the litigation of this Action;

     (c)   no more than two (2) in-house counsel for the receiving Party who are not involved
           in research or development for the receiving Party and who agree not to be involved
           in research or development for a period of three (3) years following exposure to
           any DESIGNATED MATERIAL, and who either have responsibility for making
           decisions dealing directly with the litigation of this Action, or who are assisting
           outside counsel in the litigation of this Action, provided that such individuals
           consent in writing to be bound by the terms of this Order by executing the
           Undertaking attached as Exhibit A hereto and that the producing Party be given ten
           (10) days to object before the individual returning the Undertaking be provided with
           access to any DESIGNATED MATERIAL. Should an objection be made, it shall
           be resolved in accordance with the procedures of paragraph 5(e) herein;

     (d)   up to and including four (4) designated representatives of each of the Parties to the
           extent reasonably necessary for the litigation of this Action, except that either party
           may in good faith request the other party’s consent to designate one or more
           additional representatives, the other party shall not unreasonably withhold such
           consent, and the requesting party may seek leave of Court to designate such
           additional representative(s) if the requesting party believes the other party has
           unreasonably withheld such consent, provided that such individuals consent in
           writing to be bound by the terms of this Order by executing the Undertaking
           attached as Exhibit A hereto and that the producing Party be given ten (10) days to
           object before the individual returning the Undertaking be provided with access to
           any DESIGNATED MATERIAL. Should an objection be made, it shall be
           resolved in accordance with the procedures of paragraph 5(e) herein;

     (e)   outside consultants or experts (i.e., not existing employees or affiliates of a Party or
           an affiliate of a Party) retained for the purpose of this Action, provided that: (1)
           such consultants or experts are not presently employed by the Parties hereto for
           purposes other than this Action; (2) before access is given, the consultant or expert
           has completed the Undertaking attached as Exhibit A hereto and the same is served
           upon the producing Party with:
                 i.        a current curriculum vitae of the consultant or expert;

                 ii.       a list of all non-confidential consulting relationships in the past four
                           (4) years including at least identification of case by name and
                           number, location of court, and party for whom the expert or
                           consultant performed services; and

                iii.       any previous or current professional relationship with or opposite
                           to any of the Parties;

           at least ten (10) days before access to the Protected Material is to be given to that



                                             4
 Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 5 of 19 PageID #: 554



             consultant expert. A producing Party may object to and notify the receiving Party
             in writing that it objects to disclosure of Protected Material to the consultant or
             expert. The Parties agree to promptly confer and use good faith to resolve any such
             objection. If the Parties are unable to resolve any objection, the objecting Party
             may file a motion with the Court within fifteen (15) days of the notice, or within
             such other time as the Parties may agree, seeking a protective order with respect to
             the proposed disclosure. The objecting Party shall have the burden of proving the
             need for a protective order. No disclosure shall occur until all such objections are
             resolved by agreement or Court order;

      (f)    independent litigation support services, including persons working for or as court
             reporters, stenographers, videographers, graphics, translation, or design services
             retained by counsel for purposes of preparing demonstrative or other exhibits for
             deposition, trial, or other court proceedings, jury or trial consulting services, and
             photocopy, document imaging, and database services retained by counsel and
             reasonably necessary to assist counsel with the litigation of this Action;

      (g)    except for Defendant-designated “CONFIDENTIAL” documents, information and
             material, any supplier to a Defendant of technology products which are accused
             by, or believed to be implicated by, the claims of infringement of any of the
             patents-in-suit as needed or convenient to assist a Defendant in defending against
             Plaintiff’s claims, including the supplier’s counsel and employees of such counsel,
             provided Plaintiff is notified within ten (10) days of such disclosure to allow
             Plaintiff to object to said disclosure and said supplier and any counsel and
             employees of counsel agree to be bound by the terms of this Protective Order and
             submit to jurisdiction in this Court for enforcement; disclosure shall be withheld
             until any objections are resolved, and

      (h)    the Court and its personnel and any mediator(s) appointed by the Court.

6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information or material contains confidential

     or proprietary information or trade secrets of the Party or a Third Party to whom the Party

     reasonably believes it owes an obligation of confidentiality with respect to such documents,

     information or material.

7.   Documents, information or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not




                                              5
 Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 6 of 19 PageID #: 555



       be used for any other purpose. Any person or entity who obtains access to DESIGNATED

       MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

       duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

       portion thereof except as may be reasonably necessary in the litigation of this Action. Any

       such copies, duplicates, extracts, summaries or descriptions shall be classified

       DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.    To the extent a producing Party believes that certain Protected Material qualifying to be

      designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

      limitation, the producing Party may designate such Protected Material “RESTRICTED -

      ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

      source code and/or live data (that is, data as it exists residing in a database or databases)

      (“Source Code Material”), the producing Party may designate such Protected Material as

      “RESTRICTED CONFIDENTIAL SOURCE CODE,” subject to the provisions in

      Paragraph 10.

9.    For Protected Material designated RESTRICTED - ATTORNEYS’ EYES ONLY, access

      to, and disclosure of, such Protected Material shall be limited to individuals listed in

      paragraphs 5(a-b) and (e-h).

10.   Should Source Code Material become at issue in this case, the parties will meet and confer

      in good faith to adopt suitable amendments to this Order to govern the disclosure and

      treatment of Source Code Material. Nothing in this Order shall be construed as a

      representation or admission that Source Code Material is properly discoverable in this

      action, or to obligate any Party to produce any Source Code Material.

11.   Any attorney representing a Party, whether in-house or outside counsel, and any person




                                                6
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 7 of 19 PageID #: 556



     associated with a Party and permitted to receive another Party’s Protected Material that is

     designated RESTRICTED - ATTORNEYS’ EYES ONLY and/or RESTRICTED

     CONFIDENTIAL SOURCE CODE (collectively “HIGHLY SENSITIVE MATERIAL”),

     who obtains and reviews, receives and reviews, or otherwise learns, in whole or in part,

     the other Party’s HIGHLY SENSITIVE MATERIAL under this Order shall not prepare,

     prosecute, supervise, or assist in the preparation or prosecution of any patent application

     pertaining to (i) the field of the invention of the patents-in-suit, or (ii) the technology of the

     Defendants’ products-in-suit, on behalf of the receiving Party or its acquirer, successor,

     predecessor, or other affiliate during the pendency of this Action and for one year after its

     conclusion, including any appeals. To ensure compliance with the purpose of this provision,

     each Party shall create a screening procedure that prevents disclosure of any information

     related to this Action, such as an “Ethical Wall” between those persons with access to

     HIGHLY SENSITIVE MATERIAL and any individuals who, on behalf of the Party or its

     acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise or assist in

     the preparation or prosecution of any patent application pertaining to the field of invention

     of the patent-in-suit or the accused technology of the Defendants’ products-in-suit. This

     prohibition against the prosecution of applications shall not preclude an attorney

     representing a Party, whether in-house or outside counsel, and any person associated with

     a Party and permitted to receive the other Party’s Protected Material who has had access to

     HIGHLY SENSITIVE MATERIAL from initiating, assisting in the initiation of, providing

     comments or otherwise participating in any post-grant proceeding (including ex parte and

     inter partes reexamination, inter partes review, covered business method review, and

     reissue proceedings, except that any attorney representing and any person associated with




                                                7
 Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 8 of 19 PageID #: 557



       Plaintiff and permitted to receive another Party’s Protected Material who has had access to

       HIGHLY SENSITIVE MATERIAL may not assist Plaintiff in drafting, amending or

       proposing for substitution patent claims in any post-grant patent proceeding) of any

       patent. Should any prior art or other litigation materials be designated “CONFIDENTIAL,”

       “RESTRICTED—ATTORNEYS’                  EYES       ONLY,”        and/or     “RESTRICTED

       CONFIDENTIAL SOURCE CODE”, and the attorney for the Receiving Party believes

       that it may be necessary to transmit such materials to the U.S. Patent and Trademark Office,

       the parties shall meet and confer in good faith on a procedure for transmitting such

       materials under the terms of this Protective Order. The receipt or review of the following

       documents and materials shall not trigger the Prosecution Bar set forth above: (i) publicly

       available publications, including patents and published patent applications; (ii) materials

       regarding third-party systems or products that were publicly known, on sale, or in public

       use; and (iii) information that is otherwise publicly available. The Prosecution Bar set forth

       in the paragraphs above shall be personal to any attorney or person who obtains and

       reviews, receives and reviews, or otherwise learns, in whole or in part, the other Party’s

       Protected Materials designated “CONFIDENTIAL,” “RESTRICTED – ATTORNEYS’

       EYES ONLY,” and/or “RESTRICTED CONFIDENTIAL SOURCE CODE” and shall not

       be imputed to any other persons or attorneys at the attorney’s law firm or company unless

       information from or included in the Protected Materials was communicated to an individual

       by one who reviewed such Protected Materials.

12.   Nothing in this Order shall require production of documents, information or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work




                                                8
 Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 9 of 19 PageID #: 558



       product doctrine, or other privilege, doctrine, or immunity. If documents, information or

       other material subject to a claim of attorney-client privilege, work product doctrine, or other

       privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

       production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

       any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

       produces documents, information or other material it reasonably believes are protected under

       the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

       may obtain the return of such documents, information or other material by promptly

       notifying the recipient(s) in writing and providing a privilege log for the inadvertently or

       unintentionally produced documents, information or other material. Within five (5)

       business days of this notice, the receiving Party shall gather from all recipient(s) and

       return all copies of such documents, information or other material to the producing Party,

       except for any pages containing privileged or otherwise protected markings by the

       recipient(s), which pages shall instead be destroyed and certified as such to the

       producing Party. No use shall be made of such documents or information during

       depositions, through motion practice, or at trial. The receiving Party may move the Court

       for an Order compelling production of any such documents or information in accordance

       with the Federal Rules of Civil Procedure. The motion shall be filed under seal and shall

       not assert as a ground for production the fact of the earlier production, nor shall the motion

       disclose or otherwise use the content of the previously produced and returned documents

       or information in any way (beyond any information appearing on the above-referenced

       privilege log).

13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized




                                                 9
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 10 of 19 PageID #: 559



       to have access thereto to any person who is not authorized for such access under this Order.

       The Parties are hereby ORDERED to safeguard all such documents, information and

       material to protect against disclosure to any unauthorized persons or entities.

14.   In the event of any accidental or inadvertent disclosure of DESIGNATED MATERIAL

      other than in a manner authorized by this Protective Order, counsel for the Party

      responsible for the disclosure shall immediately notify the producing Party’s counsel of all

      the pertinent facts, and make every effort to prevent further unauthorized disclosure

      including retrieving all copies of the DESIGNATED MATERIAL from the recipient(s)

      thereof and securing the agreement of the recipients not to further disseminate the

      DESIGNATED MATERIAL in any form. Compliance with the foregoing shall not

      prevent a party from seeking further relief from the Court.

15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

      the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

      access to the DESIGNATED MATERIAL by virtue of his or her employment with the

      Designating Party, (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information, (iii) although not identified as an author,

      addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary

      course of business, seen such DESIGNATED MATERIAL, (iv) a current or former

      officer, director or employee of the producing Party or a current or former officer, director

      or employee of a company affiliated with the producing Party; (v) counsel for a producing

      Party, including outside counsel and in-house counsel (subject to paragraphs 9 and 10 of

      this Order); (vi) an independent contractor, consultant, and/or expert retained for the




                                                10
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 11 of 19 PageID #: 560



       purpose of this Action; (vii) court reporters and videographers; (viii) the Court; or (ix)

       other persons entitled hereunder to access to DESIGNATED MATERIAL.

       DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior

       authorization is obtained from counsel representing the producing Party or from the Court.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any portion

      thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’S EYES ONLY,” or

      “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

      deposition or hearing transcript so designated shall be limited in accordance with the terms

      of this Order. Until expiration of the 30-day period, the entire deposition or hearing

      transcript shall be treated as confidential.

17.   Native Files. Where electronic files and documents are produced in native electronic

      format, such electronic files and documents shall be designated for protection under this

      Order by appending to the file names or designators information indicating whether the

      file contains CONFIDENTIAL, RESTRICTED – ATTORNEYS’ EYES ONLY, or

      RESTRICTED CONFIDENTIAL SOURCE CODE material, or shall use any other

      reasonable method for so designating Protected Materials produced in electronic format.

      When electronic files or documents are printed for use at deposition, in a court proceeding,

      or for provision in printed form to an expert or consultant pre-approved pursuant to

      Paragraph 5(e), or for any other reason consistent with the provisions of this Protective

      Order, the party printing the electronic files or documents shall affix a legend to the printed

      document corresponding to the designation of the Designating Party and including the

      production number and designation associated with the native file.




                                                     11
  Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 12 of 19 PageID #: 561



 18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

       shall remain under seal until further order of the Court. The filing party shall be responsible

       for informing the Clerk of the Court that the filing should be sealed and for placing the

       legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

       caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

       the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

       or an exhibit thereto, discloses or relies on confidential documents, information or material,

       such confidential portions shall be redacted to the extent necessary and the pleading or

       exhibit filed publicly with the Court.

19.    The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

       the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

       this Action, or from using any information contained in DESIGNATED MATERIAL at

       the trial of this Action, subject to any pretrial order issued by this Court.

20.    A Party may request in writing to the other Party that the designation given to any

       DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

       agree to redesignation within ten (10) days of receipt of the written request, the requesting

       Party may apply to the Court for relief. Upon any such application to the Court, the burden

       shall be on the designating Party to show why its classification is proper. Such application

       shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

       Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

       application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

       of the Court shall be met. Pending the Court’s determination of the application, the

       designation of the designating Party shall be maintained.




                                                   12
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 13 of 19 PageID #: 562



21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that he or she is subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that he or she has received a copy of, has read, and has

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

22.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contended the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

23.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL” or “RESTRICTED - ATTORNEYS’ EYES ONLY” any

      documents, information or other material, in whole or in part, produced or given by such

      Third Parties. The Third Parties shall have ten (10) days after production of such documents,

      information or other materials to make such a designation. Until that time period lapses or

      until such a designation has been made, whichever occurs sooner, all documents, information

      or other material so produced or given shall be treated as “CONFIDENTIAL” in accordance

      with this Order.

24.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, includingallcopies, duplicates, abstracts, indexes, summaries,

      descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

      into any privileged memoranda of the Parties and materials which have been admitted into

      evidence in this Action), shall at the producing Party’s election either be returned to the




                                                13
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 14 of 19 PageID #: 563



       producing Party or be destroyed. The receiving Party shall verify the return or destruction

       by affidavit furnished to the producing Party, upon the producing Party’s request.

25.   The failure to designate documents, information or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information and

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

26.   Any Party knowing or believing that any other party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      party and has been unable to resolve the matter by agreement may move the Court for such

      relief as may be appropriate in the circumstances. Pending disposition of the motion by the

      Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

27.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

      publication of the documents, information and material (or the contents thereof) produced

      so as to void or make voidable whatever claim the Parties may have as to the proprietary and

      confidential nature of the documents, information or other material or its contents.

28.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

      kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

29.   The provisions of this Order shall continue to be binding, except (a) with respect to those

      documents and information that become a matter of public record and (b) that a Party may




                                                  14
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 15 of 19 PageID #: 564



       seek the written permission of the producing Party or further order of the Court with

       respect to the dissolution or modification of this Order. The Court retains and shall have

       continuing jurisdiction over the parties and recipients of the DESIGNATED MATERIAL.

30.   In the event that any Party or individual described herein is served with a subpoena or

      other judicial process demanding the production or disclosure of any DESIGNATED

      MATERIAL, such Party or individual shall (a) provide lead counsel for any Party whose

      DESIGNATED MATERIAL is the subject of said subpoena or other judicial process with

      a copy of such subpoena or other judicial process within five (5) days following receipt

      thereof, and (b) use all reasonable efforts to ensure treatment of the DESIGNATED

      MATERIAL at issue consistent with this Order.

31.   Export Control Requirements: To the extent that a Party’s discovery requests might cause

      the Responding Party to search for and produce documents and information from

      custodians or files that also contain information subject to U.S. or foreign export control

      laws, or which may be classified information, the Responding Party shall promptly notify

      the Requesting Party that such documents have trade control implications. The

      Responding Party shall promptly (a) seek suitable amendments to this Protective Order to

      prevent the unauthorized disclosure of such information, and (b) exercise reasonable

      diligence to secure the appropriate approvals from the governing regulatory authorities to

      permit such documents to be disclosed for the limited purpose of this litigation. Nothing

      in this Order, expressly or impliedly, would require the production of such information in

      the absence of suitable amendments to this Protective Order and/or amendments to

      applicable export control licenses governing such material. No Party shall be obligated to

      produce documents or information in a manner that is not fully compliant with applicable




                                               15
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 16 of 19 PageID #: 565



       export control laws. Subject to this provision, no DESIGNATED MATERIAL may leave

       the United States of America, or be viewed through electronic means outside the territorial

       limits of the United States of America, except for DESIGNATED MATERIAL in the

       possession of individuals in paragraph 5, and obtained for use in this case, including any

       such material on that individual’s laptop or other electronic device, provided that such

       individuals are United States citizens or lawful residents of the United States. Without

       limitation, this prohibition extends to DESIGNATED MATERIAL, including copies, in

       physical and electronic form.

32.   This Order does not confer any right to one Party to access DESIGNATED MATERIAL

      of any other Party involved in a different case, including Capella Photonics, Inc. v. Ciena

      Corp., Case No. 20-cv-00702 (D. Md.), Capella Photonics, Inc. v. Fujitsu Network

      Commc’ns, Inc., Case No. 20-cv-00076 (E.D. Tex.), Capella Photonics, Inc. v. Infinera

      Corp., Case No. 20-cv-00077 (E.D. Tex.), and Cisco Sys., Inc. v. Capella Photonics, Inc.,

      Case No. 20-cv-01858 (N.D. Cal.). Capella Photonics, Inc. shall not produce

      DESIGNATED MATERIAL of one Party to any other Party or Party’s counsel absent the

      written consent of the producing Party.

33.   This Order shall not be deemed a waiver of any Party’s right to use its own documents and

      its own DESIGNATED INFORMATION in its sole and complete discretion.

34.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

      Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

      if reasonably necessary to prepare and present this Action and (b) to apply for additional

      protection of DESIGNATED MATERIAL.




                                                  16
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 17 of 19 PageID #: 566




      So Ordered this
      Jun 17, 2020




                                     17
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 18 of 19 PageID #: 567



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION



CAPELLA PHOTONICS, INC.                        §

                                               §

      v.                                       §           Case No. 2:20-CV-0077-JRG

                                               §

INFINERA CORPORATION, ET AL.                   §



                              APPENDIX A
           UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                          PROTECTIVE ORDER
      I,                                                       , declare that:

1.    My address is                                                                          .

      My current employer is                                                                 .

      My current occupation is                                                               .

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,”

      “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

      SOURCE CODE” that is disclosed to me.

4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES ONLY,” or



                                               1
Case 2:20-cv-00077-JRG Document 35 Filed 06/17/20 Page 19 of 19 PageID #: 568



       “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession, and

       all documents and things that I have prepared relating thereto, to the outside counsel for

       the party by whom I am employed.

5.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.

Signature

Date




                                                 2
